 



Exhibit 10.13
Executive Services Agreement
between
Royal Wolf Trading Australia Pty Ltd
(A.BN 38 069 244 417)
and
Robert Allan

 



--------------------------------------------------------------------------------



 



Contents

                  Clause             number     Heading   Page     1.    
Definitions and interpretation
    1     2.    
Employment and Duties of Executive
    3     3.    
Commencement and Termination
    5     4.    
Remuneration
    7     5.    
Performance Bonus
    8     6.    
Leave
    8     7.    
Illness and Sick Leave
    9     8.    
Superannuation
    9     9.    
Travel by the Executive
    9     10.    
Policies and Procedures
    9     11.    
Confidential Information
    9     12.    
Protection of Company’s Interest
    10     13.    
Intellectual Property
    12     14.    
Company’s Property
    13     15.    
Continuing Obligations
    14     16.    
Governing law and jurisdiction
    14     17.    
Notices
    14     18.    
Assignment
    15     19.    
Severability
    15     20.    
Waiver and Variation
    15     21.    
Entire agreement
    15     22.    
No Representations and Warranties
    16     23.    
Independent Legal Advice
    16   Schedule 1     17   Job description     17   Schedule 2     19  
Confidential Information     19   Schedule 3     20   Remuneration Details    
20  

 



--------------------------------------------------------------------------------



 



Executive Services Agreement
This Agreement is made on 4th July 2006. Between Royal Wolf Trading Australia
Pty Ltd (ABN 38 069 244 417) of Suite 202, Level 2, 22-28 Edgeworth David
Avenue, Hornsby, NSW 2077 (the “Company”)
And
Robert Allan of 23 Fiona Street, Belrose, NSW 2085 (the “Executive”)
Recital
The Company has agreed to appoint the Executive to the Position on the terms and
conditions set out in this Agreement
Operative provisions
1. Definitions and interpretation
1.1 The following words have these meanings in this Agreement unless the
contrary intention appears.
“Applicable Rate” has the meaning given to it in clause 8.1.
“Additional Hours” has the meaning given to it in clause 2.7.
“Area of Restraint” means, during the Executive’s Employment, anywhere in the
Commonwealth of Australia or, if for any reason that area is held by a court of
competent jurisdiction to be unreasonable, anywhere in the eastern seaboard of
Australia (being New South Wales, Victoria and Queensland), and means, between
the Termination Date and the end of the Period of Restraint, anywhere in the
Commonwealth of Australia.
“Basic Salary” has the meaning given to it in Schedule 3.
“Business” means the activities carried out by Royal Wolf Trading Australia Pty
Limited and any Group Company, being the hire and sale of new, refurbished,
specialised and customised shipping containers throughout Australia.
“Commencement Date” has the meaning given to it in Schedule 3.
“Confidential Information” means any information in respect of the business and
affairs of the Employer or a Related Body Corporate which is not in the public
domain (whether known by the

1



--------------------------------------------------------------------------------



 



Employee before or after the date of this Agreement). For the avoidance of doubt
this information includes:

(a)   the ideas, techniques, systems, processes, trade secrets, designs,
inventions, methodologies and procedures developed by the Employer;

(b)   information of the Employer relating to its business processes, including
financial information, accounts, financial records, customer records, business
plans, customer lists and all associated information;

(c)   all reports, proposals, memoranda, drawings, diagrams, statements,
accounts and other documents created during the course of the Employee’s
employment;

(d)   all copies of any information referred to in paragraphs (a)~ (b) or (c)
(including anything composed and stored digitally whether or not it has ever
been committed to paper) by either party in the course of the Employee’s
employment embodying or based upon that information; and

(e)   the information specified in Schedule 2.

“Directors” means all or some of the directors of the Company acting as a board
or a committee of the board.
“Document” has the same meaning as in the Evidence Act 1995 (NSW). “Duties”
means the Executive’s duties, functions and responsibilities under this
Agreement. “Employment” means employment under this Agreement.
“Financial Year” means a period commencing on 1 July and concluding on 30 June.
“Group” means the Company and its related bodies corporate (as defined in
Section 50 of the Corporations Act 2001 and “Group Company” means any one of
them.
“Investor” means Equity Partners Two Pty Ltd (ACN 093 766 280) (as trustee for
Equity Partners Two Trust) of Level 12, 60 Margaret Street, Sydney, NSW 2000.
“Performance Bonus” has the meaning given to it in clause 5.1.
“Position” means the position designated in Schedule 1.
“Sick Leave” has the meaning given to it in clause 7.1.
“Subsidiaries” means the subsidiaries of the Company from time to time (if any)
as that term is defined in Section 9 of the Corporations Act 2001.

“Termination Date” means the date of termination of the Executive’s employment
or engagement with the Company, however caused.
“Writing” includes typewriting, printing, lithography, photography and other
modes of representing or reproducing words in a visible form and “Written” has a
corresponding meaning.

2



--------------------------------------------------------------------------------



 



1.2   In this Agreement unless the contrary intention appears:

  (a)   a reference to this Agreement or another instrument includes any
variation or replacement of either of them which has been agreed in writing
between both parties;     (b)   a reference to a statute, ordinance, code or
other law includes regulations and other instrument under it and consolidations,
amendments, reenactments or replacements of any of them;     (c)   the singular
includes the plural and vice versa;     (d)   the word “person” includes a firm,
a partnership, a body corporate, an unincorporated association or an authority;
    (e)   a reference to a person includes a reference to the person’s
executors, administrators, successors, substitutes (including, but not limited
to, persons taking by novation) and assigns;     (f)   if a period of time is
specified and dates from a given day or the day of an act or event, it is to be
calculated exclusive of that day;     (g)   a reference to a clause is a
reference to a clause of or to this Agreement; and     (h)   a reference to a
day is to be interpreted as the period of time commencing at midnight and ending
24 hours later.

1.3   Where a day specified by this Agreement for the payment of money falls on
a Saturday, Sunday or a day appointed under the Banks and Bank Holidays Act 1912
as a holiday for the whole day, the day so specified will be taken to be the day
preceding the day so specified which is not in turn a Saturday, Sunday or day so
appointed as a holiday for the whole day.

1.4   Headings are inserted for convenience and do not affect the interpretation
of this Agreement.

2. Employment and Duties of Executive

2.1   The Company employs the Executive and the Executive will serve the Company
in the Position and in any additional or substituted employment as may be agreed
in writing by the parties.   2.2   The Executive will be responsible and report
to the Directors.   2.3   The Executive agrees to faithfully and diligently
perform the Duties and exercise the powers, consistent with the Position:

  (a)   as set out in Schedule 1;     (b)   as from time to time may be
reasonably assigned to or vested in the Executive by the Directors;     (c)  
subject to clause 9, in Sydney, unless otherwise agreed with the Directors;

3



--------------------------------------------------------------------------------



 



  (d)   on behalf of any Group Company as if they were Duties to be performed on
behalf of the Company, as may reasonably be required by the Directors from time
to time.

2.4   The Executive undertakes that, subject to clauses 2.5, 2.6 and 2.7, he
will not at any time during the period of Employment without the consent in
writing of the company hold any position for monetary or other reward which
conflicts with the Executive’s performance of the Duties.

2.5   The Executive is not prevented from reasonable involvement in any
professional or educational activity or body.

2.6   Nothing in clause 2.4 prevents the Executive from:

  (a)   holding for investment purposes only, marketable securities quoted at
the time of acquisition on a recognised stock exchange in Australia or elsewhere
being collectively not more than 5% of the issued share capital of the listed
company; or

  (b)   being interested in a company, a firm or a business:

  (i)   if that interest has been disclosed in writing to the Directors
(including at least one director appointed by the Investor) prior to the
Commencement Date; and

  (ii)   with the prior approval of a majority of the Directors of the Company
(including at least one director appointed by the Investor), such approval not
to be unreasonably withheld, having regard to the business interests of the
Group and subject always to the majority of such board being satisfied that the
Executive will continue to be able to satisfy fully his obligations under this
Agreement.

2.7   The Executive agrees to devote all of his time, attention, and skills
during business hours of the Company (which shall be 40 hours per week) and at
such other times as may be reasonably necessary for the proper performance of
the Duties (the “Additional Hours”), without payment of additional remuneration,
to:

  (a)   the business of the Company; and     (b)   the performance of the
Executive’s Duties,

unless prevented by ill-health or accident and except during annual holidays or
public holidays under any statute. The Executive acknowledges that the
Additional Hours have been taken into account in calculating the Executive’s
remuneration
and, accordingly, the Executive will not receive additional remuneration for the
Additional Hours.

2.8   The Executive agrees to:

  (a)   promote the interest and public image of the Company;     (b)   in
performing duties and exercising powers under this Agreement, adhere to
management practices and procedures adopted by the Company from time to time;

4



--------------------------------------------------------------------------------



 



  (c)   obey all reasonable and lawful directions of the Directors; and     (d)
  provide the Directors with information and reports:

  (i)   as to the affairs of the Company as the Directors may reasonably request
from time to time; and

  (ii)   generally, so as to keep the Directors informed of all material
developments in or relevant to the Company’s affairs within the scope of the
Executive’s Duties.

2.9   The Executive undertakes not to accept payment or other benefit in money
or kind from a person as an inducement or reward for any act or forbearance in
connection with any matter or business transacted by or on behalf of the Company
or its Group Companies.

3. Commencement and Termination
Commencement

3.1   The Employment will be deemed to have commence on the Commencement Date
specified in Schedule 3 and will continue indefinitely until it is terminated
under any of clauses 3.2,3.4 or 3.5.

Termination on Notice without cause

3.2   Either party may terminate this Agreement by:

  (a)   providing the other with six months’ prior notice of termination; or    
(b)   in the case of the Company, by making a payment of six months’
remuneration in lieu of the notice.

3.3   If the Executive or the Company gives to the other notice under clause
3.2, the Company will not be obliged to provide the Executive with any work
during the notice period and may require that the Executive does not during all
or part of any notice period:

  (a)   enter or attend the premises of the Company or any Group Company;    
(b)   contact or have any communication with any customer or client of the
Company or any Group Company;     (c)   contact or have any communication with
any employee, officer, director or agent or consultant of the Company or any
Group Company in relation to the business of the Company or any Group Company;
or     (d)   remain or become involved in any aspect of the business of the
Company or any Group Company.

5



--------------------------------------------------------------------------------



 



Termination without Notice

3.4   At any time, the Company may terminate the Employment without notice or
payment in lieu or payment of any other sum if the Executive:

  (a)   engages in any act or omission constituting gross misconduct;     (b)  
disobeys a reasonable lawful direction of the Directors;     (c)   if he is a
director of the Company or any Group Company, becomes disqualified under statute
from serving as a director;     (d)   is convicted of an indictable offence
(other than a road traffic offence for which a non-custodial penalty is
imposed);     (e)   guilty of fraud or dishonesty;     (f)   materially breaches
confidentiality obligations;     (g)   is unable to perform his duties under
this Agreement for any reason including because of alcohol or drug addiction or
other substance abuse or mental incapacity;     (h)   becomes bankrupt or
compounds with creditors; or     (i)   commits any act or omission which in the
reasonable opinion of the Directors or the Investor brings him or the Company
into disrepute or which is contrary to the Company’s interests.

Incapacity

3.5   Without limiting the Company’s rights under clause 3.4(g), if the
Executive is unable to perform the Duties because of illness or injury (other
than illness or injuries which arise as a result of the Executive’s Employment)
for a period exceeding a total of 12 weeks in any consecutive period of 24 weeks
the Company may terminate the Employment by giving the Executive three months’
notice.

3.6   Such notice of termination must be given whilst the incapacity continues.

3.7   The Company must withdraw any such notice if, during the currency of the
notice, the Executive returns to full time duties and provides a doctor’s
certificate satisfactory to the Company to the effect that the Executive has
fully recovered his health and that no recurrence of his illness, injury or
incapacity is anticipated.

Resignation from Office on Termination

3.8   If the Employment is terminated for any reason, the Executive must
immediately resign from any office in the Company and any Group Company to which
he has been appointed.

Payment on Termination

3.9   Despite any other provision to the contrary in this Agreement or any other
document, if either party terminates this Agreement at any time for any reason,
or it expires, any unpaid salary, superannuation and accrued annual leave
entitlement will become payable.

6



--------------------------------------------------------------------------------



 



3.10   If this Agreement is terminated for any reason, the Company will not be
obliged to pay the whole or any part of a Performance Bonus to the Executive
unless the Performance Bonus has already been determined and advised to the
Executive.

4. Remuneration
Total Cost Package

4.1   The Company agrees to provide the Executive during his Employment with the
remuneration package set out in Schedule 3.

Basic Salary
4.2 The Basic Salary payable to the Executive is set out in Schedule 3 and:

  (a)   accrues from month to month;     (b)   is to be paid by equal monthly
installments on or about the 15th day of each month;     (c)   is inclusive of
any superannuation contributions required by law, any car allowance, FBT and any
other entitlements the Executive may wish to package;     (d)   is inclusive of
any remuneration received or receivable by him in respect of any office or
employment in the Company or any Group Company.

4.3   For the avoidance of doubt the Basic Salary does not include a Performance
Bonus.

Reimbursement of out of pocket expenses

4.4   The Company agrees, on the production of receipts in a form reasonably
acceptable to the Company, to reimburse the Executive all out-of-pocket expenses
reasonably incurred by the Executive in the proper performance of his Duties
including reasonable expenses relating to entertainment, accommodation, meals,
and travel.

Deductions from Salary

4.5   The Executive agrees to the deduction from his Basic Salary or other sums
due to him of:

  (a)   statutory deductions, including tax;     (b)   any deductions which the
Executive has authorised the Company to make;     (c)   contributions payable by
the Executive under any superannuation scheme or fund nominated by the Executive
of which he is a member;     (d)   the pre-tax equivalent of fringe benefits tax
or any other tax properly payable by the Executive in respect of the
contributions and benefits referred to in paragraphs (b) and (c) above; and    
(e)   other amounts owed by the Executive on any account to the Company or any
Group Company.

7



--------------------------------------------------------------------------------



 



5. Performance Bonus
Discretionary

5.1   The Company may on an annual basis after completion of the year end audit
decide to pay to Executive a Performance Bonus, as detailed in Schedule 3.   5.2
  The Performance Bonus is and will only be payable if:

  (a)   the Key Performance Indicators (KPI’s) have been met for the relevant
period.

6. Leave
Annual Leave

6.1   The Executive is entitled to 20 days annual leave in accordance with the
relevant State legislation, as amended from time to time.

6.2   The Executive must take annual leave at a period or periods agreed between
the Executive and the Directors, and in the absence of agreement, as required by
the Company in accordance with statutory requirements.

Long Service Leave

6.3   The Executive will be entitled to long service leave in accordance with
the relevant State legislation, as amended from time to time.

7. Illness and Sick Leave

7.1   If the Executive:

  (a)   is prevented by illness, accident or any other cause from duly
performing his Duties; and

  (b)   furnishes evidence if so required to the Company, satisfactory to the
Company (acting reasonably) of his incapacity,

the Executive will receive his full salary under this Agreement for the period
of incapacity not exceeding a period of eight days during any year of service
(“Sick Leave”), unless the Company, at its absolute discretion, agrees to
increase this period in any calendar year.

7.2   Any period of Sick Leave which remains untaken will accumulate from year
to year However, the Executive may not take more than fifteen days Sick Leave in
any calendar year.

7.3   The Executive is not entitled to any payment with respect to untaken Sick
Leave upon the termination of the Employment.

7.4   The Executive must notify a Director as early as possible on first day of
his absence from work, giving the reason for, and likely duration of his
absence.

7.5   The Executive must give the Company a medical certificate for absences
through illness or injury of more than three consecutive days.

8



--------------------------------------------------------------------------------



 



8. Superannuation

8.1   As set out in clause 4.2(c), the Basic Salary includes the superannuation
contributions payable at the rate applicable (currently 9%) under the relevant
superannuation legislation and related legislation (the “Applicable Rat&’).  
8.2   Therefore, if the Applicable Rate increases so that it exceeds 9%,
additional contributions to the Executive’s nominated superannuation fund (if
required) will be made out of the Basic Salary.

9. Travel by the Executive
The Executive agrees to travel without further remuneration (except
out-of-pocket expenses, as provided by clause 4.4) within or outside Australia
on the business of the Company or any
Group Company as and when necessary for the performance of the Duties and as may
reasonably be required of him by the Directors.
10. Policies and Procedures
The Executive will comply with the Company’s staff policy agreement as amended
from time to time. To the extent that the staff policy agreement is inconsistent
with the terms and conditions of this Agreement, this Agreement will prevail.
11. Confidential Information
Acknowledgment

11.1   The Executive will, during the course of employment, receive and gain
access to Confidential Information. The Executive acknowledges that the
Confidential Information is proprietary to and valuable to the Company and that
any unauthorised disclosure of it will cause damage to the Company.

Confidentiality

11.2   The Executive must:

  (a)   maintain in strict confidence all of the Confidential Information;    
(b)   not use or permit to be used the Confidential Information or any part of
it for any purpose other than for the purpose of the Executive’s employment;    
(c)   not remove any Confidential Information from the Company’s premises except
as is strictly necessary in the ordinary and proper course of the Executive’s
employment with the Company or after first obtaining the written consent of the
Company;     (d)   secure the Confidential Information and keep it secure;    
(e)   not divulge, communicate, reproduce, disclose or distribute any part of or
any opinion concerning the Confidential Information to any other person unless:

  (i)   required by law to do so;

  (ii)   the Executive has obtained the prior written consent of the Company;

9



--------------------------------------------------------------------------------



 



  (f)   notify the Company immediately on becoming aware of any actual or
possible unauthorised disclosure of or access to Confidential Information.

Obligation to return or destroy Confidential Information

11.3   The Executive must, immediately on termination of employment or earlier
if requested by the Company:

  (a)   deliver to the Company all Confidential Information and documents of any
type in which any Confidential Information is embodied which may be in the
Executive’s possession or control; and

  (b)   if requested by the Company, delete all Confidential Information stored
electronically (including Confidential Information contained in email, computer
files, back up files, on CD Rom, disk or similar), together with all copies in
such a way that the Confidential Information is incapable of being restored and
the Executive must certify to the Company that all such Confidential Information
has been so deleted.

  (c)   The Executive’s obligations under this clause 11 survive the termination
of the Executive’s employment with the Company.

12. Protection of Company’s Interest

12.1   The Executive acknowledges that:

  (a)   by virtue of his employment by the Company, the Executive may obtain
Confidential Information concerning the business, clients and finances of the
Company and its Related Bodies Corporate;     (b)   disclosure of Confidential
Information could materially harm the Company;     (c)   the restrictive
covenants contained in this clause are reasonable and necessary for the
protection of the goodwill of the Company; and     (d)   the remedy of damages
may be inadequate to protect the interests of the Company from breach of the
Executive’s obligations under this clause and the Company is entitled to seek
and obtain injunctive relief, or any other remedy, in any court.

12.2   In this Agreement:

  (a)   “Restrained Business” means any business or activity which is in
competition with or substantially similar to the business of the Company;

10



--------------------------------------------------------------------------------



 



  (b)   “Restrained Area” means within

  (i)   Australia, and if a court of competent jurisdiction determines that this
Restraint Area is unreasonable,

  (ii)   within New South Wales, and if a court of competent jurisdiction
determines that this Restraint Area is unreasonable

  (iii)   Sydney metropolitan area.

  (c)   “Restraint Period” means the following:

  (i)   12 months, and if a court of competent jurisdiction determines that this
Restraint Period is unreasonable;     (ii)   6 months, and if a court of
competent jurisdiction determines that this Restraint Period is unreasonable;
and     (iii)   3 months.

  (d)   Subject to paragraph (t), the Executive must not whilst employed
pursuant to the terms of this Agreement:

  (i)   solely or jointly with any other person, whether as principal, agent,
director, executive officer, executive, shareholder, partner, joint venturer,
member adviser, consultant, employee or otherwise howsoever, directly or
indirectly carry on, be engaged, concerned or interested in a Restrained
Business or otherwise associated with any trade or business in competition with
the Company; or     (ii)   induce or attempt to induce any director, manager or
executive or other employee of the Company to terminate that person’s employment
with the Company, whether or not that person would commit a breach of that
person’s contract of employment; or     (iii)   approach, induce, solicit or
persuade any person or entity who or which is a client or customer of the
Company to cease doing business with the Company or reduce the amount of
business which the person or entity would normally do with the Company.     (iv)
  be engaged or interested in any public or private work or duties which in the
reasonable opinion of the Company may hinder or otherwise interfere with the
performance of the Executive’s duties under this Agreement.

  (e)   Subject to paragraph (1), the Executive must not for the relevant
Restraint Period following the end of his employment by the Company
(“Termination Date”):

  (i)   solely or jointly with any other person~ whether as principal, agent,
director, executive officer, executive, shareholder, partner, joint venturer,
member adviser, consultant, employee or otherwise howsoever, directly or
indirectly carry on, be engaged, concerned or interested in a Restrained
Business or otherwise associated with any trade or business in competition with
the Company in the relevant Restrained Area; or

  (ii)   induce or attempt to induce any director, manager or executive or other
employee of the Company to terminate that person’s employment with the Company,
whether or not that person would commit a breach of that person’s contract of
employment; or

11



--------------------------------------------------------------------------------



 



  (iii)   approach, induce, solicit or persuade any person or entity who or
which is a client or customer of the Company during the 12 months prior to the
Termination Date to cease doing business with the Company or reduce the amount
of business which the person or entity would normally do with the Company..

  (I)   paragraphs (d) and (e) do not prohibit the Executive from holding:

  (i)   shares, units or other securities:

  (A)   quoted on a recognised stock exchange; or     (B)   in a managed fund or
other entity in which the Executive has no management role (either in such
entity or in any investment of such entity),

so long as the Executive does not hold more than 5% of the issued shares, units
or securities in such entity.

12.3   If any part of the undertakings in clause 12.2(e) is unenforceable, it
may be severed without affecting the enforceability of the rest of that
undertaking or undertakings.

12.4   The Executive must not after the Termination Date represent the Executive
as being in any way connection with or interested in the business carried on the
Company.

12.5   The Executive and the Company consider the restraints contained in this
clause to be reasonable and intend the restraints to operate to the maximum
extent.

12.6 If these restraints:

  (a)   are void as unreasonable for the protection of the interests of the
Company; and

  (b)   would be valid if part of the wording was deleted or the period or area
or activity was reduced,

the restraints will apply with the modifications necessary to make them
effective.

12.7   The restraints contained in this clause are separate, distinct and
several, so that the unenforceability of any restraint does not affect the
enforceability of the other restraints.

12.8   The Executive agrees that the remedy of damages may be inadequate to
protect the interests of the Company from a breach of the Executive’s
obligations under this clause 12 and the Company is entitled to seek and obtain
injunctive relief, or any other remedy, in any court.

13. Intellectual Property

13.1   The Executive acknowledges that to the extent allowed by law, all
intellectual property rights including without limitation copyright throughout
the world created, developed or acquired by the Executive in the course of the
Executive’s employment pursuant to this Agreement belongs to the Company. In the
event that any formal assignment of such copyright or work is required to
perfect the ownership of the Company, and is not precluded by law, the Executive
will execute any documents required by the Company in this regard.

12



--------------------------------------------------------------------------------



 



13.2   The Executive will not without the prior written consent of the Company
use or deliver any intellectual property to any person or entity other than the
Company or its executives or agents or otherwise as the Company directs,
develops or acquired by the Company in the course of the Executive’s employment
for the purposes of the Company.

13.3   The Executive will during and after the cessation of employment do all
such acts and sign all such documents as the Company may reasonably require to
be done or signed at its expense to secure to the Company registration and
recognition rights and copyright in all works created, developed or acquired by
the Executive during the course of the Executive’s employment for the purposes
of the Company.

13.4   The Executive hereby irrevocably appoints the Company to be his attorney
in his name and on his behalf to sign or execute any instrument or do any thing
and generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause relating to
intellectual property.

13.5   The Executive’s obligations under this clause survive the termination of
the Executive’s employment with the Company.

13.6   To the extent permitted by law, the Executive waives all moral rights of
any kind or nature whatsoever,

13.7   The Executive acknowledges that the Executive is aware that the copying
of software programs is prohibited under international and Australian copyright
laws.

13.8   All rights and obligations under this clause in respect of intellectual
property made or discovered by the Executive during the Employment shall
continue in full force and effect after the termination of the Employment and
will be binding upon the Executive’s personal representatives.

14. Company’s Property

14.1   The Executive will not part with possession or put at risk any property
belonging to the Company and must not, except in the course of the Company’s
business, deliver such property to any person, without the Company’s written
consent.

14.2   On termination of the Executive’s employment or at any time prior to
termination upon the request of the Company, the Executive must immediately
deliver to the Company all tangible property of the Company or relating to the
affairs of the Company or the business of the Company (or any of its related
bodies corporate) or to the Executive’s employment including without limitation:

  (a)   all books, documents, papers, materials, credit cards, keys, computer
software and other property in the Executive’s possession or control; or

  (b)   copies, summaries and excerpts of the above.

13



--------------------------------------------------------------------------------



 





14.3   The Executive hereby waives, to the extent permitted by law, all of his
moral rights in respect of any acts of the Company or any acts of third parties
done with the Company’s authority in relation to any Intellectual Property that
is the property of the Company.

15. Continuing Obligations
Any provision of this Agreement remaining to be performed or observed by the
Executive or having affect after the termination of this Agreement for whatever
reason remains in full force and effect and is binding on the Executive.
16. Governing law and jurisdiction

16.1   This Agreement and the transactions contemplated by this Agreement are
governed by the law in force in New South Wales.

16.2   Each party irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of New South Wales and courts of appeal from them for
determining any dispute concerning this Agreement or the transactions
contemplated by this Agreement.

16.3   Without preventing any other mode of service, any document in an action
(including, but not limited to, any writ of summons or other originating process
or any third or other party notice) may be served on any party by being
delivered to or left for that party at its address for service of notices under
clause 17.

17. Notices

17.1   A notice, approval, consent, or other communication in connection with
this Agreement:

  (a)   must be in writing; and     (b)   must be left at the address of the
addressee, or sent by prepaid ordinary post (airmail if posted to or from a
place outside Australia) to the address of the addressee which is specified in
this clause or, if the addressee has notified the other party that another
address is the address for service, then to that address, or sent by facsimile
to the other party.

     The address of each party is:

     
The Company
   
Address:
  Suite 202, Level 2,
 
  22-28 Edgeworth David Avenue
 
  Hornsby NSW 2077
Fax:
  9482 3477
 
   
The Executive
   
Address:
  23 Fiona Street
 
  Belrose NSW 2085

14



--------------------------------------------------------------------------------



 



17.2   A notice, approval, consent or other communication takes effect from the
time it is received unless a later time is specified in it.

17.3 A letter or facsimile is taken to be received:

  (a)   in the case of a posted letter, on the third (seventh, if posted to or
from a place outside Australia) day after posting; and

  (b)   in the case of facsimile, on production of a transmission report by the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient.

18. Assignment
The rights under this Agreement are personal. A party may not assign his rights
under this Agreement without the written consent of the other party.
19. Severability

  (a)   The parties consider the covenants, obligations and restrictions
contained in this Agreement (“the Covenants”) to be reasonable in all the
circumstances of the Employment.

  (b)   Subject always to clause 12.5 and the operation of the Restraint of
Trade Act 1976 (NSW), each and every part of the Covenants will be taken to be a
severable and independent covenant with the intent that, if they are, taken
together, adjudged to go beyond what is reasonable in all the circumstances but
would be adjudged reasonable with any one or more Covenants or any one or more
parts of the Covenants deleted, the Covenants will be taken to apply as if those
Covenants or parts of Covenants so adjudged unreasonable were deleted.

20. Waiver and Variation

20.1   Failure or omission by the Company at any time to enforce or require
strict or timely compliance with any provision of this Agreement does not affect
or impair that provision in any way or the rights of the Company to avail itself
of the remedies it may have in respect of any breach of that provision.   20.2  
A provision of or a right created by this Agreement may not be:

  (a)   waived except in writing signed by the party granting the waiver; or    
(b)   varied except in writing signed by the parties.

21. Entire agreement
Unless the contrary intention appears, this Agreement constitutes the entire
agreement of the parties and its subject matter and any previous agreements,
understandings and negotiations on that subject matter cease to have any effect.

15



--------------------------------------------------------------------------------



 



22. No Representations and Warranties
The Executive acknowledges that in entering into this Agreement he has not
relied on any representations or warranties about the subject matter of this
Agreement except as provided in this Agreement.
23. Independent Legal Advice
The Executive acknowledges that he has read the terms of this Agreement and
understands it. The Executive further acknowledges that he has had a reasonable
opportunity to obtain independent legal advice regarding the effect and impact
of this Agreement, and in particular clauses 11, 12, 13 and 14.

16



--------------------------------------------------------------------------------



 



Schedule I
Job description

     
Job Title:
  Chief Executive Officer
Reports to:
  Board

SUMMARY
Perform all the duties normally expected of a CEO responsible for the leadership
and management of a Company of this size. More particularly, the role includes;

  (a)   to grow the business and increase the shareholder value with a view to
its sale by way of IPO or trade within about 12-24 months of appointment;

  (b)   to develop a strategic business plan for maximising the profitability
and growth of the business to be adopted by the Board from time to time and to
effectively execute the plan.

ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned.

  •   Plan, coordinate, and manage the daily operation of the Group through the
organisation’s managers to ensure the optimum health and performance of the
Group at all times.     •   Establish and strive for current and tong-range
goals, objectives, strategic and operating plans and policies, subject to
approval by the board of Directors.     •   Dispense advice, guidance, direction
and authorisation to carry out major plans, standards and procedures, consistent
with established policies and approval of the board of Directors.     •   Work
with the Group’s other executives on a day-to-day basis to ensure that
operations are being executed in accordance with the Company’s policies.     •  
Oversee the adequacy and soundness of the Group’s financial structure.     •  
Review operating results of the Group, comparing them to established objectives,
and take the necessary steps to ensure that appropriate remedial measures are
taken in a timely and efficient manner in order to correct unsatisfactory
results/trends.     •   Plan and head all investigations and negotiations
pertaining to mergers, joint ventures, the acquisition of businesses, or the
sale of major assets with approval of the board of Directors.

17



--------------------------------------------------------------------------------



 



  •   Encourage and maintain optimum inter and intra company communications.    
•   Represent the Group toward and with major clients, our shareholders, the
financial community and the general public (end consumers).     •   Guide,
direct and encourage management in the development, production, promotion, and
financial aspects of the Group’s products and services. · Direct the preparation
of short-term and long-range plans and budgets based on broad corporate goals
and growth objectives.     •   Oversee the Group’s senior management team in the
establishment and employment of best-practice operating policies.     •  
Implement programs that meet corporate goats and objectives.     •   Create the
structure and processes necessary to manage the Group’s current activities and
its projected growth.     •   Establish policies to ensure adequate management
development and to provide for capable management succession.     •   Evaluate
the results of overall operations regularly and systematically report these
results to the board of Directors.     •   Ensure that the responsibilities,
authorities and accountability of all direct subordinates are clearly defined
and understood by each party.     •   Ensure that all Group activities and
operations are carried out in compliance with local, state and federal
regulations and laws governing business operations.     •   Oversee and direct
treasury, budgeting, audit, tax, accounting, purchasing, real estate, long range
forecasting, and insurance activities for the Group.

18



--------------------------------------------------------------------------------



 



Schedule 2
Confidential Information

1.   The Group’s business and strategic plans.   2.   The Group’s budgets and
financial projections.   3.   Information, documents or knowledge that by their
nature are confidential relating to the business affairs, finances or
transactions of the Group.   4.   Manuals, procedures, computer programs,
policies and procedures of the Group.   5.   Details of customers and clients.  
6.   Pricing information.   7.   Information or data that is designated,
labelled or treated by the Company or any of the Group Companies as
confidential.

19



--------------------------------------------------------------------------------



 



Schedule 3
Remuneration Details

      Position:   Chief Executive Officer.
Basic Salary:
  $280,000. This amount is inclusive of superannuation, car allowance, FBT and
any other entitlements the Executive may wish to package.
 
   
 
  As of 1 July 2006 the basic salary will be $300,000.
 
   
Performance Bonus:
  Maximum Performance Bonus of $100,000.
 
   
 
  Payment of the Performance Bonus is conditional upon the achievement of
performance and profitability targets as determined by the Board from time to
time.
 
   
 
  No performance bonus is payable if the minimum performance target as
identified below are not met.
 
   
 
  Refer attachment “A” for bonus plan for the 2006/2007 Financial Year. The
Board at its discretion may include a ‘super bonus’ component for driving
exceptional financial performance.
 
   
Minimum Performance:
  • 85% of Board approved budgeted EBITDA is met on a quarterly basis;
 
   
 
  • All bank debt covenants have been met and complied with; and;
 
   

20



--------------------------------------------------------------------------------



 



             
Executed as an agreement
           
 
           
Signed by
    )      
Royal Wolf Trading Australia Pty Ltd
    )      
by a director and secretary/director:
    )      

     
/s/ Peter McCann
  /s/ Rajeev Dhawan
 
   
Signature of secretary
  Signature of director
 
   
Peter McCann
  Rajeev Dhawan
 
   
Name of secretary (please print)
  Name of director (please print)

             
Signed by
    )      
Robert Allan
    )      
representative in the presence of:
    )      

     
/s/ Gregory Brian Baker
  /s/ Robert Allan 4th July 2006
 
   
Signature of witness
  Signature of Robert Allan
 
   
Gregory Brian Baker
   
 
Name of witness (please print)
   

21